[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In a two count action, the plaintiff seeks to recover sums owed pursuant to a guaranty for certain debts of a company where the named defendant was a shareholder, and alleges a fraudulent conveyance from the named defendant to the woman with whom he lived. Plaintiff moves for summary judgment on both counts on the issue of liability.
There is a motion to dismiss for improper service pending in this court, which was filed by the grantee of the alleged CT Page 1277 fraudulent conveyance. Furthermore, the defendant grantor has filed an affidavit denying that he guaranteed all of the loans made by the plaintiff to the debtor company, and he has asserted a special defense of satisfaction. Attached to both parties' memoranda filed in connection with this motion are at least three revolving loan agreements and a loan restructure agreement between the plaintiff and debtor company, at least two guaranties signed by the defendant, and numerous correspondence between the debtor company, the plaintiff and the defendant.
In order to avoid prejudice to the defendant grantee if she remains in the action, and since there appears to be unresolved factual issues regarding exactly what the defendant grantor guaranteed and whether all or part of the debt was satisfied, the motion for summary judgment is denied.
DEAN, J.